DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 01/11/2021.  Claims 1, 4, 9, 12, 18, 21, and 26 have been amended.  Claims 6, 13, 19-20, 22-25, and 27-34 have been canceled.  Claims 1-5, 7-12, 14-18, 21, and 26 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/11/2021, with respect to claims 1-5, 7-12, 14-18, 21, and 26 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-12, 14-18, 21, and 26 has been withdrawn. 
The claims have been amended to incorporate allowable features.  Therefore, upon further search and consideration in light of the amendment to the claims, the claims of the present application, claims 1-5, 7-12, 14-18, 21, and 26 are considered novel and non-obvious over the prior art and therefore are allowed.



Allowable Subject Matter
Claim 1-5, 7-12, 14-18, 21, and 26 are allowed.

	The claims have been amended to incorporate allowable features.  The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 01/11/2021 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/APRIL G GONZALES/          Primary Examiner, Art Unit 2648